per curiam:
Los hechos, en apretada síntesis, que dan lugar a la acción disciplinaria que hoy tomamos revelan que, mediante Resolución de 8 de abril de 2005, denegamos el recurso de certiorari que la Leda. Rosalinda Pesquera Annexy presentara en representación de la parte deman-dante y peticionaria Ralph J. Sierra y otros, caso Núm. 00-2004-1218.(1) La licenciada Pesquera presentó una pri-mera moción de reconsideración, la cual, igualmente, dene-gamos mediante Resolución de 6 de mayo de 2005. La li-cenciada Pesquera presentó una segunda moción de reconsideración, que fue denegada “por falta de jurisdic-ción por presentación tardía”.
Ello no obstante, y para nuestra sorpresa, la licenciada Pesquera presentó una tercera moción de reconsidera-ción.(2) El 26 de agosto de 2005 la denegamos “por falta de jurisdicción y por ser la misma frívola”. En la resolución que a esos efectos emitiéramos,(3) le impusimos a la licen-ciada Rosalinda Pesquera una sanción de $200, que sería depositada en la Secretaría del Tribunal mediante giro bancario o cheque certificado a nombre del Secretario de Hacienda.
La licenciada Pesquera pidió la reconsideración de la sanción impuesta, solicitando que fuese dejada sin efecto por este Tribunal. Ante lo cual, la declaramos sin lugar mediante Resolución de 14 de octubre de 2005, expresando que la licenciada Pesquera debía atenerse a lo dispuesto *483“bajo apercibimiento de sanciones disciplinarias adicionales”. Dicha resolución fue notificada el 18 de octu-bre de 2005.
A pesar del tiempo transcurrido, la Leda. Rosalinda Pes-quera no ha satisfecho la sanción económica que le fuera impuesta. Resolvemos.
HH
Resulta verdaderamente sorprendente que un abogado ponga en riesgo su título y el ejercicio de su profesión por desacatar las órdenes que, con relación a su conducta profesional, emita este Tribunal. Nos llama la atención la frecuencia con la que este Tribunal se enfrenta a esta clase de situación. Somos del criterio de que el tiempo y esfuerzo invertidos en obtener su grado académico y los sacrificios que conlleva la admisión a la profesión, deberían ser incentivos suficientes para que los miembros de la clase togada actúen de manera distinta ante los requerimientos que les hace este Tribunal.
En reiteradas ocasiones hemos expresado que el compromiso de todo abogado de mantener y contribuir a un orden jurídico íntegro y eficaz, con el propósito de lograr la más completa confianza y el apoyo de la ciudadanía, se extiende no sólo a la esfera de la litigación de causas, sino también a la jurisdicción disciplinaria de este Tribunal. In re Cuevas Vélez, 157 D.P.R. 129 (2002); In re Ríos Acosta I, 143 D.P.R. 128 (1997). Asimismo, hemos sido enfáticos al señalar que la naturaleza pública de la profesión de abogado le impone a la clase togada la obligación de observar rigurosamente los requerimientos de este Tribunal, en particular cuando se trata de asuntos disciplinarios sometidos ante nuestra consideración. In re Vázquez Santiago, 155 D.P.R. 926 (2001).
En ese sentido es importante resaltar que el incumplimiento por parte de un abogado con las órdenes emitidas por este Tribunal dentro del procedimiento disci-*484plinario constituye una falta ética separada y distinta a los méritos de la queja, que conlleva la imposición de sanciones disciplinarias severasj4) Ello considerando que “[e]l patrón de dejadez e incumplimiento con nuestras órdenes en la esfera disciplinaria es incompatible con el ejercicio de la abogacía”. In re Vargas Soto, 146 D.P.R. 55, 62 (1998).
Como señaláramos en In re Escalona Colón, 149 D.P.R. 900, 901 (2000), el “[djesatender nuestras órdenes en el curso de un procedimiento disciplinario, revela una gran fisura del buen carácter que debe exhibir todo miembro de la profesión legal”. Dicho proceder constituye un acto de indisciplina, desobediencia, displicencia, falta de respeto y contumacia hacia este Tribunal que, definitivamente, no estamos dispuestos a aceptar. Reiteramos que “no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con [nuestras] órdenes”. In re Guemárez Santiago I, 146 D.P.R. 27, 28 (1998). Véase, además, In re Nicot Santana, 129 D.P.R. 717, 718 (1992).
HH I — I
La actitud de dejadez y desidia que ha demostrado la Leda. Rosalinda Pesquera ante la orden emitida por este Tribunal constituye prueba incontrovertible de que ésta no interesa continuar siendo miembro de la profesión. Dicho proceder constituye una falta de respeto a este Tribunal que, bajo ningún concepto, estamos dispuestos a tolerar.
Por los fundamentos antes expresados, se decreta la sus-pensión indefinida e inmediata de Rosalinda Pesquera An-nexy del ejercicio de la abogacía y de la notaría en nuestra jurisdicción.

*485
Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez se inhibió.

(1) En el mencionado recurso también figuraba como abogada de la parte de-mandante peticionaria la Leda. Judith Berkan.


(2) En esta ocasión, la Leda. Judith Berkan no suscribió dicho escrito.


(3) Esta resolución fue emitida por una sala especial de verano integrada por el Juez Presidente Señor Hernández Denton y los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez.


(4) In re Pérez Brasa, 155 D.P.R. 813 (2001); In re Vázquez Santiago, 155 D.P.R. 926 (2001); In re Figueroa Carrasquillo, 153 D.P.R. 132 (2001); In re López López, 149 D.P.R. 82 (1999); In re Vargas Soto, 146 D.P.R. 55 (1998); In re Ríos Acosta I, 139 D.P.R. 117 (1995); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Nicot Santana, 129 D.P.R. 717 (1992).